Citation Nr: 1517282	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity lymphedema and chronic venostasis, including as secondary to a service connected low back disability.

2.  Entitlement to an increased rating for hypertension, currently rated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his bilateral lower extremity lymphedema and chronic venostasis are caused by his service connected low back disability.

2.  The Veteran's hypertension has been manifested by a history of diastolic pressure of 100 or more and requires continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral lower extremity lymphedema and chronic venostasis have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.310 (2014). 

2.  The criteria for a 10 percent rating, but no higher, for hypertension have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Leg Disability

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran seeks service connection for bilateral lower extremity lymphedema and chronic venostasis, as secondary to his already service-connected low back disability.  The evidence of record shows that he has been diagnosed with lymphedema and chronic venostasis of the lower extremities, bilaterally.  See September 2012 Disability Benefits Questionnaire (DBQ).  Moreover, the Veteran's treating VA doctor has opined that his bilateral lower extremity lymphedema and chronic venostasis is more likely than not caused by his service-connected low back disability.  See September 2012 DBQ; see also September 2012 VA Medical Record (stating that chronic venous stasis and lymphedema are related to the Veteran's sedentary lifestyle, chronic low back pain and hypertension).  In support of this opinion, the treating doctor stated that the Veteran has circulation impairment secondary to driving a transit bus.  The Veteran reported that he took a sedentary job because his chronic low back pain precluded him from continuing his previous work as a home improvement contractor.  See December 2011 Written Statement.  The treating physician further stated that the Veteran's chronic venous stasis and lymphedema is more likely than not secondary to his chronic low back pain.  The Board finds this opinion credible and probative as it is based on the treating doctors' examinations and interviews with the Veteran and consideration of his relevant medical history, and is supported by a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the January 2012 VA examiner who evaluated the Veteran in connection with his claim opined that his bilateral lower extremity lymphedema and chronic venostasis were less likely than not related to his service-connected low back disability.  Nevertheless, given the competent and probative opinion provided by his treating doctor, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral lower extremity lymphedema and chronic venostasis is warranted.

II.  Hypertension

A.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify was satisfied prior to the RO's initial decision by way of notification provided to the Veteran with his Fully Developed Claim form (VA 21-526 EZ) that informed him of his duty and the VA's duty for obtaining evidence.  See January 2012 Form VA 21-526 EZ.  This notice also provided an explanation of the evidence and information required to substantiate his claim for an increased rating.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's service treatment records and post-service VA records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran has been provided with an examination in connection with his increased rating claim in January 2012.  The Veteran has not alleged that his disability has worsened in severity since this VA examination, and his VA treatment records do not indicate a worsening.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate his claim for an increased rating and no further examination is necessary.  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim, and he will not be prejudiced as a result of the Board proceeding to a decision.

B. Increased Rating

The Veteran seeks a higher rating for his service-connected hypertension, with is currently rated at 0 percent.  

Hypertension is evaluated under Diagnostic Code (DC) 7101.  38 C.F.R. § 4.104.  Under Diagnostic Code 7101, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100, or more or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  Higher ratings are available for diastolic pressures predominantly 120 or more.  Id.  

The Board finds that the Veteran's disability picture has more nearly approximated a 10 percent rating for hypertension throughout the appeal period.  Although the majority of his recorded systolic pressures were less than 160 and the majority of his recorded diastolic pressures were less than 100, the record shows that the Veteran had higher blood pressures before he began continuous medication for his hypertension.  The Veteran reported the following blood pressure readings from his private medical records, most of which were taken when he was not on medication:   November 17, 2004 - 150/90; August 15, 2005 - 170/120; January 9, 2006 - 162/190; January 25, 2006 - 138/78 (with medication); June 4, 2006 - 140/60 (with medication); December 12, 2006- 160/90; March 26, 2008 - 140/80; June 5, 2007- 134/82.  See July 2012 Written Statement (with attached medical records).  Prior to April 2009, the Veteran had been taking medication for his blood pressure on occasion; however, beginning in April 2009, he has been on continuous medication for hypertension as part of his treatment plan.  See January 2012 VA Examination Report; see also June 2013 DBQ.  Since that time, the record shows the following pressures on the following dates:  145/87, 138/88, 144/88 and 160/90 in April 2009; 176/94 and 150/90 in October 2009; 130/70 in April 2010; 142/82 in June 2010; 120/70 in October 2010; 144/85 in March 2011; 128/82 in April 2011; 140/80 and 150/80 in October 2011; 129/74 in January 2012; 118/80 in April 2012; 128/82 in October 2012; 148/94 in September 2012; 128/82 in October 2012;  and 120/71 and 124/84 in May 2013.  See February & March 2008 Medical Record; see also 2009-2013 VA Medical Records; January 2012 VA Examination Report.  

Additionally, evidence from the Veteran's treating physician shows that if he were not taking continuous medication, his blood pressures would meet at least the minimum criteria for a compensable rating.  The Veteran's treating physician opined that without continued use of medication, it is very likely that the result would be a significant rise in both systolic and/or diastolic pressures to above 160mm or 100mm respectively.  See June 2013 DBQ. This opinion was based on his review of the Veteran's medical history.  See id.  Again, the Board finds the treating physician's opinion credible and probative.  See Nieves-Rodriguez, 22 Vet. App. 295.  

The Board notes that the January 2012 VA examiner reported that the Veteran did not have diastolic pressure predominantly 100 or more, a systolic pressure predominantly 160 or more, or a history of diastolic pressure predominately 100 or more.  Nevertheless, the examiner did not have the Veteran's private medical records for review when that opinion was given because this evidence was not received by VA until July 2012.  

Thus, given that the Veteran had diastolic pressures of 120 in August 2005 and 190 in January 2006 while he was not on medication, has continuously used medication to manage hypertension, and has provided an opinion from his treating physician that his pressures would be higher but for this medication, the Board finds that a 10 percent rating is warranted.  A rating in excess of 10 percent is not warranted because there is no evidence demonstrating that the Veteran had a diastolic pressure predominantly 110 or more or a systolic pressure predominantly 200 or more.    


ORDER

Service connection for bilateral lower extremity lymphedema and chronic venostasis is granted.

Effective January 6, 2012, a 10 percent rating, but no higher, for hypertension is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


